Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 1 of 16




                   Exhibit
                             3
     Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 2 of 16




April 11, 2019

VIA FEDEX and EMAIL: sara.alma@totalprestigemagazine.com
Ms. Sara Alma
TotalPrestige Inc.
1133 Broadway
New York, NY 10010

Re: Glynn v. TotalPrestige Inc.
    Our File No.: 00248-0022


Dear Ms. Alma,

We write on behalf of our client Bryan E. Glynn, a photographer, for purposes of
resolving a case of copyright infringement against you by our client. This demand is
privileged from disclosure pursuant to FRE Rule 408.

Please provide this letter to your general liability insurance carriers or other providers of
insurance that may cover this claim.

Bryan E. Glynn (“Glynn”)
Glynn is an experienced professional photographer. Glynn is a master of lighting with
extensive experience in using both natural light and flashes to get spectacular results in
any environment. Glynn also is the founder of CigarObsession (at
www.cigarobsession.com) and the producer of one of the most popular cigar video
review YouTube channels.

Over the years, Glynn has worked in different areas of photography including
architecture, weddings, models, landscapes, concerts, sports, and tabletop. Glynn has
won many awards, both local and National, and his photographs have been published
in magazines and newspapers across the country. Glynn's work can be identified at a
glance for its crisp almost 3D look without using HDR; instead he uses off camera flash
for dimension and pop, especially in his product work, which produces incredible
details and dimension that stand out like a fingerprint for clients.

Glynn retains all copyrights to his photographs. Glynn licenses his copyrighted Works,
such as the one in this case, for commercial use.
     Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 3 of 16
Ms. Sara Alma
TotalPrestige Inc.
April 11, 2019
Page 2


In 2017, Glynn created an image entitled “150806ghmrc0001”, hereinafter referred to as
the “Work.”

The Work at issue is shown below.




Glynn registered the Work with the Register of Copyrights on January 21, 2017 and was
assigned the registration number VAu 1-271-409, a copy of which is enclosed.

Infringement by TotalPrestige Inc. (“TotalPrestige”)
The infringement at issue was identified on January 10, 2019. We have enclosed
contemporaneous evidence of the infringement by TotalPrestige. In addition to the
infringement, Glynn’s photograph was very obviously cropped as shown on the
attached.

You have employed our client’s Work in at least the manner indicated in the evidence
attached. Your unauthorized use commenced on at least the date indicated above. You
are fully aware that the Work you used is our client’s Work. No one from your
company ever sought a license from our client to use the Work for any purpose.

You have copied, displayed and distributed our client's Work without permission,
license or consent. The use of a creator's photographic image without written consent or
     Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 4 of 16
Ms. Sara Alma
TotalPrestige Inc.
April 11, 2019
Page 3


license violates the United States Code, Title 17, and The Copyright Act. The Copyright
Act provides for entry of an injunction directing removal of the offending materials
pending litigation. This letter shall serve as formal notice that you immediately cease
and desist all unauthorized uses of our client’s Work. Any such further uses shall be at
your peril.

If you possess a contract, license, agreement or writing on which you will rely for
authorization of your use of our client’s Work, please provide us with this evidence so
we may avoid further controversy or litigation. Otherwise, we will be forced to assume
that your use violated the law.

Damages
Copyright law provides several different elements of compensation to Glynn when a
work is infringed or altered. Section 504 permits Glynn to recover actual damages plus
“any additional profits of the infringer that are attributable to the infringement and are
not taken into account in computing the actual damages,” or statutory damages of up to
$150,000 per work infringed if the registration predated the infringement. Glynn can
present both damages theories to the jury and select the higher award any time prior to
entry of judgment.

Academic studies have demonstrated that the use of good quality photographs more
effectively market and advertise products and drive sales. Glynn’s photographs are of
the highest quality. Glynn’s photographs are also scarce since he is one of the only
sources of such quality photographs.

Glynn’s damages are not limited to what he would have agreed to license the Work for
prior to the infringement. Rather, Glynn’s actual damages will be measured by the fair
market value of the photograph considering TotalPrestige’s use to sell and promote its
business. Glynn’s actual damages must be measured in light of TotalPrestige’s use of
Glynn’s high quality and unique Work.

This is consistent with federal courts’ approach to broadly construing the term “actual
damages” to favor victims of infringement. See, e.g., Davis v. Gap, Inc., 246 F.3d 152, 164
(2d Cir. 2001). The fair market value approach for calculating damages is an accepted
approach to valuing the defendants’ uses of photographs. See Leonard v. Stemtech Int'l,
Inc., Nos. 15-3198, 15-3247, 2016 U.S. App. LEXIS 15565 (3d Cir. Aug. 24, 2016). In
addition, Glynn can offer evidence of the actual cost to take the photograph infringed on
a time and materials basis.

Section 504 of the Copyright Act permits Glynn to recover actual damages plus “any
additional profits of the infringer that are attributable to the infringement and are not
     Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 5 of 16
Ms. Sara Alma
TotalPrestige Inc.
April 11, 2019
Page 4


taken into account in computing the actual damages.” Therefore, Glynn will also be
entitled to TotalPrestige’s profits from the infringement, based upon the revenue
TotalPrestige earned in connection with the use of Glynn’s Work.

Alternatively, Glynn could seek statutory damages for infringement in an amount of up
to $30,000 per work infringed if the registration predated the infringement. There is also
the possibility that a judge or jury could determine that TotalPrestige’s infringement was
willful. If TotalPrestige’s infringement was shown to be willful, the statutory damage
award would increase to an amount up to $150,000 per work infringed.

Demand
In order to determine how to proceed, please provide us with information and
documents showing:

1.     the full nature and extent of the use of our client's Work, in any and all formats;

2.     representative copies in any and all tangible form and media in which our
       client's Work was incorporated or employed; and

3.     the source of the Work.

Upon receipt of this information we will consider and determine an appropriate amount
required to be paid to our client in compensation.

Please carefully consider this letter and the associated exhibits and provide them to your
attorneys and insurance carriers. If we do not receive a response from you or a
representative by April 25, 2019, we will take further steps to protect our client’s rights.
We look forward to your prompt response.

Sincerely,

SRIPLAW




Joseph A. Dunne

JAD/jcj
Enclosures
Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 6 of 16
 21/03/2019                               The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-3 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 7 of 16



The World’s Most Expensive Cigars
Home (https://www.totalprestigemagazine.com) / The World’s Most Expensive Cigars




                                                                                                         Amazing Light
                                                                                                         Set
                                                                                                               Lightailing lig
                                                                                                               sale now, it's
                                                                                                               up your lego




                                                                                                     ARTICLES
In the past, Cigars were so valued to the extent of been shared as a gift by the father
of a newborn baby to the guest in some cultures. However, while this culture may
seem not to exist anymore, the relevance of Cigar among the well-to-do continue to                                     
rise as a sign of power and wealth – speaking of the expensive cigars though.

Expensive cigars are created from a delicate process and consequently makes them
few and much sought-after in the market. It will interest you to know that some
cigars can be as expensive as several thousands of dollars. In case you doubt our
claim, check out the world ve most expensive cigars in our exciting piece. Enjoy
reading!

Gurkha His Majesty’s Reserve




                                                                                                              

                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                             1/7
 21/03/2019                               The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-3 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 8 of 16



                                                                                                         LIFESTYLE




                                                                                                     (https://www.totalpres


                                                                                                     The New Porsc
                                                                                                     (https://www.to
                                                                                                     new-porsche-9
                                                                                                     (https://www.totalpres
Like the name suggests, this Cigar is royal to hold and only sold to the world-elites.
The 7.5 by 52 inches’ luxurious cigar is wrapped with a 15 years old Connecticut                     A design icon and high

Maduro wrapper while the ller – laced with aromatic Louis cognac VIII – is usually                   Porsche design DNA, w

more than a decade old and, so does the binder too. Both ller and binder are made
from the Dominican Republic.

So, why is it exactly the fth most expensive Cigar in the world? Simple, only 100
boxes of the Gurkha His Majesty’s Reserve cigar are created every year, and each
wrap will cost you nothing less than $750 while a complete box costs $14,999.                                           

Gurkha Black Dragon




                                                                                                     (https://www.totalpres
                                                                                                     master-ii/)


                                                                                                     Rolex Oyster P
                                                                                                     (https://www.to
                                                                                                     oyster-perpetu
                                                                                                     (https://www.totalpres
                                                                                                     
                                                                                                     master-ii/) 

                                                                                                     Perfect for Criss-crossi
                                                                                                     excellence, the Oyster
                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                              2/7
21/03/2019                                The World's
                      Case 1:19-cv-07750-AJN          Most Expensive
                                               Document        1-3 Cigars
                                                                     Filed- Totalprestige
                                                                              08/19/19Magazine
                                                                                          Page 9 of 16




                                                                                                     (https://www.totalpres


                                                                                                     APOGEE YACH
                                                                                                     (https://www.to
                                                                                                     yacht/)
                                                                                                     (https://www.totalpres

                                                                                                     205 ft / 62.5 m For sale
                                                                                                     only one owner since i
Another piece from the Gurkha brand makes the fourth position in the list by the
name Gurkha Black Dragon which cost an astonishing $23,000 for a single box. Each
wrap is made with a Cameroonian Binder, a Connecticut Broadleaf Maduro, and a
Dominican    ller.                                                                                                     
This cigar is 8.5 by 52 inches in dimension, and made to emit a sour avor at one
point, then sweet taste at another point while smoking. Each wrap is packed with an
orange velvet layer and then placed in a box made of camel bone.

King of Denmark




                                                                                                                

                                                                Revoke consent




https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                               3/7
 21/03/2019                              The World's
                     Case 1:19-cv-07750-AJN          Most Expensive
                                              Document        1-3 Cigars
                                                                    Filed- Totalprestige
                                                                            08/19/19Magazine
                                                                                         Page 10 of 16




                                                                                                     (https://www.totalpres
                                                                                                     world/)


                                                                                                     Most Expensiv
                                                                                                     (https://www.to
                                                                                                     expensive-wine
                                                                                                     (https://www.totalpres
                                                                                                     world/)
Don’t get overwhelmed by the name. However, while individuals are allowed to
                                                                                                     Needless to say that w
purchase this expensive cigar, only kings and wealthy individuals will be ready to
                                                                                                     contextual terms. This
shed out $4,500 per wrap – this price makes it the third costliest Cigar in the world.
Apart from the mouth-watering cost, King of Denmark can be customized with the
buyer’s name using a gold, diamond or any other luxurious metals. This cigar is royal
in appearance with a sterling silver crown plated with excellently cut 24k gold at its                                
head. However, an extra humidor can be added at another astonishing cost of
$8,500.

Gran Habano No.5




The nicknamed “El Gigante” Gran Habano No. 5 holds the position of the second to
the most expensive Cigar in the world at an astonishing cost of $185,000. The giant
nickname given to it is not a mere word as a single Gran Habano No. 5 wrap can
                                                                                                               

                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                             4/7
 21/03/2019                              The World's
                     Case 1:19-cv-07750-AJN          Most Expensive
                                              Document        1-3 Cigars
                                                                    Filed- Totalprestige
                                                                            08/19/19Magazine
                                                                                         Page 11 of 16


weigh as much as 1,600 pounds holding 1,920 rings. For better clarity, with this size, it
is believed that about forty individuals will be able to smoke the “El Gigante”
conveniently.

Mayan Sicars




                                                                                                     (https://www.totalpres
                                                                                                     cigars/)


                                                                                                     The World’s Mo
                                                                                                     (https://www.to
                                                                                                     worlds-most-ex
                                                                                                     (https://www.totalpres
Meet Mayan Sicars, the most expensive of all Cigars in the World. Mayan Sicars was
                                                                                                     cigars/)
last sold at a mouth-watering price of $507,000 in an auction. The reason behind its
huge cost can be attributed to only one thing; Age. The luxurious vintage Cigar is                   In the past, Cigars wer
about 600 years old. Beat that!                                                                      the father...

A pot of the Mayan Sicars was discovered by the archeologists from the Tampa
University. The pot was intact, and the cigars remain well preserved and unsmoked.
While this historical    nding is a heritage to behold, no one is bold enough yet to                                      
smoke such an ancient wrap.

Now you know which cigars commands the highest bucks in the market currently. As
a lover of luxury, next time you choose to relax with a nice cigar, you should check
out one among the listed expensive cigars in this piece. Have you tried any of these?



                                            SHARE THIS




              (http://www.facebook.com/sharer.php?
      u=https://www.totalprestigemagazine.com/the-worlds-
                      most-expensive-cigars/)
                    (https://twitter.com/share?
     url=https://www.totalprestigemagazine.com/the-worlds-
                      most-expensive-cigars/)
                 (https://plus.google.com/share?
     url=https://www.totalprestigemagazine.com/the-worlds-                                                          
                      most-expensive-cigars/)

                                                                 Revoke consent




 https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                                 5/7
21/03/2019                              The World's
                    Case 1:19-cv-07750-AJN          Most Expensive
                                             Document        1-3 Cigars
                                                                   Filed- Totalprestige
                                                                           08/19/19Magazine
                                                                                        Page 12 of 16


           (http://pinterest.com/pin/create/button/?
    url=https://www.totalprestigemagazine.com/the-worlds-
                        most-expensive-
 cigars/&media=https://www.totalprestigemagazine.com/wp-
     content/uploads/2018/12/a0557a25-5b44-4279-86f5-
 e9284224fc8d.jpg&description=The World’s Most Expensive
                             Cigars)
            (https://www.linkedin.com/shareArticle?
    url=https://www.totalprestigemagazine.com/the-worlds-
                    most-expensive-cigars/)
                       (whatsapp://send?
   text=https://www.totalprestigemagazine.com/the-worlds-
                    most-expensive-cigars/)
         (mailto:?subject=The World’s Most Expensive
  Cigars&body=https://www.totalprestigemagazine.com/the-
                 worlds-most-expensive-cigars/)

(https://www.totalprestigemagazine.com/most-expensive-whiskey-in-the-world/)
(https://www.totalprestigemagazine.com/most-expensive-wines-in-the-world/)




TOTALPRESTIGE MAGAZINE

Totalprestige Magazine is the exclusive magazine for members of Totalprestige.

TOTALPRESTIGE (https://www.totalprestige.com/)                                                               
MORE ABOUT US (http://www.totalprestigemagazine.com/about-us/)

ADVERTISING (http://www.totalprestigemagazine.com/advertising/)

NEWSLETTER (https://www.totalprestigemagazine.com/newsletter-signup/)

E-MEMBERSHIP (https://www.totalprestigemagazine.com/e-membership/)



E-MEMBERSHIP




                                                                                                       

                                                                Revoke consent




https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                     6/7
21/03/2019                              The World's
                    Case 1:19-cv-07750-AJN          Most Expensive
                                             Document        1-3 Cigars
                                                                   Filed- Totalprestige
                                                                           08/19/19Magazine
                                                                                        Page 13 of 16




                                                  (https://www.totalprestigemagazine.com/e-membership/)




PROFILES




                                                  (https://www.totalprestigemagazine.com/pages/pro les/)




                                                                                                                    



LIKE US

             Totalprestige Magazine
             11,523 likes




      Like Page                                     Learn M




                                                                                                           
©2019 TOTALPRESTIGE MAGAZINE - All rights reserved - CONTACT US (http://www.totalprestigemagazine.com/contact/)
          - ADVERTISING TERMS (http://www.totalprestigemagazine.com/advertising-terms/) - TERMS OF SERVICE
(http://www.totalprestigemagazine.com/tos/) - PRIVACY POLICY (http://www.totalprestigemagazine.com/privacy-policy/)
                                                                Revoke consent




https://www.totalprestigemagazine.com/the-worlds-most-expensive-cigars/                                            7/7
Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 14 of 16
Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 15 of 16
    Case 1:19-cv-07750-AJN Document 1-3 Filed 08/19/19 Page 16 of 16




April 26, 2019

VIA EMAIL: sara.alma@totalprestigemagazine.com
Ms. Sara Alma
TotalPrestige Inc.
1133 Broadway
New York, NY 10010

Re: Glynn v. TotalPrestige Inc.
    Our File No.: 00248-0022


Dear Ms. Alma,

We write this follow up letter on behalf of our client Bryan E. Glynn, for the purposes of
resolving a case of copyright infringement against you by our client. This demand is
privileged from disclosure pursuant to FRE Rule 408.

Enclosed please find our prior letter dated April 11, 2019, wherein we detailed the basis
of the copyright infringement claim against you, including the evidence of infringement.

We note that a review of the accused infringing webpage shows that the infringement
has been removed. However, this does not dispose of our client’s claim. It is imperative
that you respond to us. If we do not hear back from you, we will be forced to take
further steps to protect our client’s rights including by filing a lawsuit against you. We
also repeat our demand that you tender this claim to your insurance carrier. We look
forward to your prompt response.

Sincerely,

SRIPLAW




Joseph A. Dunne

JAD/jcj
Enclosure
